UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: February 28 Date of reporting period:August 31, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: THESIS FLEXIBLE FUND Class A (TFLEX) SEMI-ANNUAL REPORT August 31, 2012 www.ThesisFundManagement.com Thesis Flexible Fund a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Schedule of Investments 4 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Statement of Cash Flows 12 Financial Highlights 13 Notes to Financial Statements 14 Expense Example 22 This report and the financial statements contained herein are provided for the general information of the shareholders of the Thesis Flexible Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. Dear Fellow Shareholders – If global central bankers were hoping that keeping interest rates low and facilitating global liquidity was going to drive a renewed interest in risk assets, it’s working. Global equity markets are up in 2012 and interest rates in the most ‘at risk’ developed markets (e.g. Spain and Italy) have come off their earlier highs.Paradoxically, this is good news for short-selling, global, value investors on the prowl for cheap assets. As is typical for big moves in equity markets, not all stocks are treated equally. While equity markets are up appreciably, there is a world of cheap stocks of companies with real businesses that have been left behind in this rally for reasons of ‘fashion’ – wrong country, market capitalization, time of the cycle, etc.At the same time there are many businesses whose stocks have been elevated to levels that aren’t consistent with their future economic value. This is exactly the type of environment that provides plenty of investment opportunities for both sides of our portfolio – the long and short book. Through the end of August, TFLEX (the “Fund”) is up 8.93% YTD versus 2.60% for the HFRX Equity Hedge Index and 3.57% for the HFRX Equity Hedge: Fundamental Value Index over the same time period. Through August, the S&P 500 is up 13.51% YTD. Since the dark days of the Washington stalemate and U.S. debt downgrade last summer (October 6, 2011) through the end of August 2012, the Fund is up 15.65% versus 1.47% for the HFRX Equity Hedge Index, 5.01% for the HFRX Equity Hedge Fundamental Value Index and 23.17% for the S&P 500 with the Fund only having a small fraction of exposure to market risk. The 1-year and since inception average annual total return for TFLEX (No Load) as of September 30, 2012 is 14.24% and -1.09% and (Max Load) is 7.66% and -3.33% respectively. The 1-year and since inception average annual total return for the HFRX Equity Hedge Index as of September 30, 2012 is 2.52% and -3.37%; the HFRX Equity Hedge: Fundamental Value Index is 5.52% and -4.94% and the S&P 500 is 30.20% and 12.72% respectively. Our big contributors to performance, while diverse, all have in common the fact that they were businesses shunned for reasons of ‘fashion’. They include General Motors (NYSE:GM) which we own through TARP warrants – global economies are too sick to buy cars, or so the thinking went, completely ignoring the replacement cycle and the oldest fleet age in the U.S., ever. The car business has, and continues to be, healthy. Pandora A/S (DK:PNDORA), a Danish jeweler (not the streaming internet radio company) had been left for dead as the prevailing wisdom was that it was nigh impossible to sell fashion jewelry with the same ‘sick globe’ issues previously referenced and increased competition from smaller companies. We believe in the power of well-positioned brands especially when the companies are bought at the right price. Barnes & Noble (NYSE: BKS), which we have written about previously, was trading at a very low multiple of cash flow from their legacy business, bricks-and mortar bookstores, with what we viewed was a free call option on the growth of their digital business which includes the high-growth nook business.Microsoft (NASDAQ:MSFT) must share our view as they struck a deal with the Company in April.This resulted in the stock moving up more than 100% in one day. As the risk- reward was less compelling at that point we dramatically reduced the position but continue to own it today and have even bought much of the position back as it has approached an attractive valuation again and maintains the same free call option on digital.Lastly, AIG (NYSE:AIG), which we also own 1 through TARP warrants, was a significant contributor. It is a company trading at a significant discount to book value and we anticipate that it will close that gap over the coming quarters and years. Detractors to performance included Take-Two Interactive Software (NASDAQ:TTWO) which, like many companies in the video game industry, is suffering from a long console cycle with increased competition from casual games (think cell phone games). The catalyst for us to own it was the launch of the next edition of their blockbuster, best-selling video game which has been interminably delayed. We exited the position as we were presented with other, more compelling, opportunities. Another big detractor to performance has been PRISA (MCE:PRIS) which we own through the U.S. ADRs (NYSE:PRIS.B). PRISA is the dominant media company, globally, in Spanish and Portuguese markets and has broadcast, print, online, and education business units. We have been taking advantage of stock weakness resulting from the expected soft ad environment in 2012 which would negatively affect their Spanish media businesses, partially offset by their non-Spanish businesses. For the time being, the market is ignoring the arbitrage in the conversion of the B shares to A shares which, without any material improvement in the business, should have the stock trading in excess of 60% higher and, of course, the fact that Spain will eventually put its current fiscal issues in the rearview mirror.Lastly, our short portfolio, in general, has been a detractor – as one would expect in a market that has rallied to this extent. We continue to find opportunities to short companies that are potentially at risk with a slowing and/or contracting China.Additionally, there are stocks in the U.S. that have been perceived as ‘safe havens’ for long-only managers who have overcrowded these stocks, pushing their valuations up to that of growth companies while their businesses slow.Investors often lose sight of the notion that a bad price paid for a good company can potentially be a very bad investment. We continue to scour the world for attractive risk-adjusted investments (long and short) and look forward to continuing to update you on our findings – both through performance as well as these updates. As always, we appreciate your support and wish you a healthy and prosperous remainder of 2012. Stephen Roseman Portfolio Manager 2 The performance data quoted here represents past performance. Past performance is no guarantee of future results. Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Maximum Sales Load is 5.75%. Shares held less than 60 days are subject to a 2% redemption fee. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end please call 1.877.7.THESIS. You should consider the Funds’ investment objectives, risks, charges and expenses carefully before investing. For a prospectus, that contains this and other information about the Funds, call 1-877.784.3747 or visit our website at www.ThesisFundManagement.com. Please read the prospectus carefully before investing. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity and other factors. There are also risks associated with small and mid‐capitalization issues such as market illiquidity and greater market volatility than larger capitalization issues. Short sales are speculative transactions and involve special risks, including that the fund’s losses are potentially unlimited. As of August 31, 2012, General Motors, Pandora A/S, Barnes & Noble, Microsoft, AIG, Take-Two Interactive Software, PRIS Class A and PRIS Class B represented 4.78%, 0.91%, 3.96%, 0.00%, 6.80%, 0.00%, 5.22% and 4.54% respectively, of the Thesis Flexible Fund’s total net assets. Portfolio composition will change due to ongoing management of the Fund. References to specific securities or sectors should not be construed as recommendations by the Fund, its Advisor or Distributor. The Thesis Flexible Fund is distributed by Grand Distribution Services, LLC. 3 Thesis Flexible Fund SCHEDULE OF INVESTMENTS As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 81.7% CONSUMER DISCRETIONARY – 54.2% Barnes & Noble, Inc.* $ Best Buy Co., Inc. Deckers Outdoor Corp.* dELiA*s, Inc.* Fiat S.p.A.* Las Vegas Sands Corp. LECG Corp.* Liberty Ventures Orchard Supply Hardware Stores Corp. - Class A* Pacific Sunwear of California, Inc.* Pandora A/S PEP Boys-Manny Moe & Jack Promotora de Informaciones S.A. - Class A - ADR* Promotora de Informaciones S.A. - Class B - ADR CONSUMER STAPLES – 2.5% Green Mountain Coffee Roasters, Inc.* FINANCIALS – 8.0% Hartford Financial Services Group, Inc. Howard Hughes Corp.* INFORMATION TECHNOLOGY – 10.7% Comverse Technology, Inc.* Concurrent Computer Corp. eBay, Inc.* Seagate Technology PLC TELECOMMUNICATION SERVICES – 6.3% Iridium Communications, Inc.* Primus Telecommunications Group, Inc. TOTAL COMMON STOCKS (Cost $2,603,261) 4 Thesis Flexible Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2012 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS -4.0% CALL OPTIONS -1.7% 42 Abercrombie & Fitch Co. Exercise Price: $35, Expiration Date: January 18, 2014* $ 25 DIRECTV Exercise Price: $50, Expiration Date: January 18, 2014* PUT OPTIONS – 2.3% iShares Russell 2000 Index Fund Exercise Price: $77, Expiration Date: October 20, 2012* SPDR S&P rust Exercise Price: $136, Expiration Date: October 20, 2012* CORN Exercise Price: $45, Expiration Date: February 16, 2013* TOTAL PURCHASED OPTIONS CONTRACTS (Cost $129,755) WARRANTS – 11.6% American International Group, Inc. Exercise Price: $45, Expiration Date: January 19, 2021* General Motors Co. Exercise Price: $18, Expiration Date: July 10, 2019* TOTAL WARRANTS (Cost $326,935) Number of Shares SHORT-TERM INVESTMENTS – 20.3% Fidelity Institutional Money Market, 0.16%1 Principal Amount $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $663,221) TOTAL INVESTMENTS – 117.6% (Cost $3,723,172) Liabilities in Excess of Other Assets – (17.6)% $ ) Total Net Assets – 100.0% $ 5 Thesis Flexible Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT – (58.9)% COMMON STOCKS – (57.4)% CONSUMER DISCRETIONARY – (38.7)% ) Advance Auto Parts, Inc. ) ) Amazon.com, Inc.* ) ) Arctic Cat, Inc.* ) ) AutoZone, Inc.* ) ) Buffalo Wild Wings, Inc.* ) ) Coach, Inc. ) ) Dollar Tree, Inc.* ) ) Family Dollar Stores, Inc. ) ) Home Depot, Inc. ) ) Lowe's Cos., Inc. ) ) Lululemon Athletica, Inc.* ) ) McDonald's Corp. ) ) O'Reilly Automotive, Inc.* ) ) Ralph Lauren Corp. ) ) Saks, Inc.* ) ) Signet Jewelers Ltd. ) ) Starbucks Corp. ) ) Target Corp. ) ) Thor Industries, Inc. ) ) Tiffany & Co. ) ) TJX Cos., Inc. ) ) Tractor Supply Co. ) ) VF Corp. ) ) CONSUMER STAPLES – (0.8)% ) Walgreen Co. ) ENERGY – (1.9)% ) InterOil Corp.* ) INDUSTRIALS – (7.9)% ) Chicago Bridge & Iron Co. N.V. ) ) Deere & Co. ) ) FedEx Corp. ) ) Fluor Corp. ) ) Jacobs Engineering Group, Inc.* ) ) KBR, Inc. ) ) Titan Machinery, Inc.* ) ) United Parcel Service, Inc. - Class B ) ) 6 Thesis Flexible Fund SCHEDULE OF INVESTMENTS As of August 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INFORMATION TECHNOLOGY – (5.9)% ) Adobe Systems, Inc.* $ ) ) Intel Corp. ) ) International Business Machines Corp. ) ) Salesforce.com, Inc.* ) ) MATERIALS – (2.2)% ) Sherwin-Williams Co. ) TOTAL COMMON STOCKS (Proceeds $1,817,742) ) EXCHANGE-TRADED FUNDS – (1.5)% ) SPDR Gold Shares ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $46,713) ) TOTAL SECURITIES SOLD SHORT (Proceeds $1,864,455) $ ) ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate quoted is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 Thesis Flexible Fund SUMMARY OF INVESTMENTS As of August 31, 2012 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Discretionary 54.2% Information Technology 10.7% Financials 8.0% Telecommunication Services 6.3% Consumer Staples 2.5% Total Common Stocks 81.7% Purchased Options Contracts 4.0% Warrants 11.6% Short-Term Investments 20.3% Total Investments 117.6% Liabilities in Excess of Other Assets (17.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 Thesis Flexible Fund STATEMENT OF ASSETS AND LIABILITIES As of August 31, 2012 (Unaudited) Assets: Investments, at value (cost $3,266,482) $ Foreign currency, at value (cost $5,539) Purchased options contracts, at value (cost $129,755) Warrants, at value (cost $326,935) Cash deposited with broker for securities sold short and written options contracts Receivables: Investment securities sold Dividends and interest Due from Advisor Due from Custodian Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $1,864,455) Payables: Investment securities purchased Interest expense and dividends on securities sold short Fund accounting fees Custody fees Administration fees Transfer agent fees and expenses Chief Compliance Officer fees Trustees' fees and expenses Distribution fees (Note 6) Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments, foreign currency transactions, options contracts, securities sold short and warrants ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translations ) Purchased options contracts ) Securities sold short ) Warrants Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ Maximum sales charge (5.75%* of offering price) Maximum public offering price per share $ * On sales of $25,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 9 Thesis Flexible Fund STATEMENT OF OPERATIONS For the Six Months Ended August 31, 2012 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $1,687) $ Interest Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Custody fees Registration fees Audit fees Legal fees Chief Compliance Officer fees Distribution fees (Note 6) Shareholder reporting fees Trustees' fees and expenses Miscellaneous Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Dividends on securities sold short (Note 2) Interest expense Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Foreign Currency, Options Contracts, Securities Sold Short and Warrants: Net realized gain (loss) on: Investments Foreign currency transactions ) Purchased options contracts ) Securities sold short ) Warrants Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency translations ) Purchased options contracts Securities sold short Warrants Written options contracts ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain on investments, foreign currency, purchased options, securities sold short, warrants and written options Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 10 Thesis Flexible Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended August 31, 2012 (Unaudited) For the Year Ended February 29, Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments, foreign currency transactions, options contracts, securities sold short and warrants ) Net change in unrealized appreciation/depreciation on investments, foreigncurrency translations, options contracts, securities sold short and warrants ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net realized gain - ) Total distributions - ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed ) ) Net increase (decrease) from capital share transactions ) 1 Net of redemption fee proceeds of $265 and $656, respectively. See accompanying Notes to Financial Statements. 11 Thesis Flexible Fund STATEMENT OF CASH FLOWS For the Six Months Ended August 31, 2012 (Unaudited) Increase/(Decrease) in Cash Cash flows provided by/ (used for) operating activities: Net Increase in net assets resulting from operations $ Adjustments to reconcile net decrease in net assets from operations to net cash used for operating activities: Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Sale of short-term investment, net Increase in deposits with brokers for securities sold short and written options contracts ) Increase in interest expense and dividends on securities sold short payables Decrease in dividends and interest receivables Decrease in receivables for investment securities sold ) Increase in foreign currency ) Increase in other assets Increase in payables for investment securities purchased ) Decrease in accrued expenses ) Net realized loss on investments ) Net change in unrealized appreciation/depreciation on securities Net cash used for operating activities ) Cash flows provided by / (used for) financing activities: Proceeds from sale of shares Redemption of shares, net of redemption fees ) Net cash provided by financing activities Net Decrease in Cash - Cash: Beginning balance - Ending balance $ - See accompanying Notes to Financial Statements. 12 Thesis Flexible Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended August 31, 2012 (Unaudited) For the Year Ended February 29, 2012 For the Period March 1, 2010* to February 28, Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment loss1 ) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: From net realized gain - ) - Total distributions - ) - Redemption fee proceeds - 2 - 2 - 2 Net asset value, end of period $ $ $ Total return3 % 4 )% % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 5, 6 % 8 % 5, 10 After fees waived and expenses absorbed % 5, 6 % 8 % 5, 10 Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% 5, 7 )% 9 )% 5, 11 After fees waived and expenses absorbed )% 5, 7 )% 9 )% 5, 11 Portfolio turnover rate % 4 % % 4 * Commencement of operations. 1 Based on average shares outstanding for the period. 2 Amount represents less than $0.01 per share. 3 Does not include payment of maximum sales charge of 5.75%.If the sales charges were included, total return would be lower. 4 Not annualized. 5 Annualized. 6 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of expenses to average net assets before fees waived and expenses absorbed would have been 8.39%; the ratio of expenses to average net assets after fees waived and expenses absorbed would have been 3.00%. 7 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of net investment income to average net assets before fees waived and expenses absorbed would have been (6.85)%; the ratio of net investment income to average net assets after fees waived and expenses absorbed would have been (1.46)%. 8 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of expenses to average net assets before fees waived and expenses absorbed would have been 8.57%; the ratio of expenses to average net assets after fees waived and expenses absorbed would have been 3.00%. 9 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of net investment income to average net assets before fees waived and expenses absorbed would have been (7.73)%; the ratio of net investment income to average net assets after fees waived and expenses absorbed would have been (2.16)%. 10 Includes dividends on securities sold short, interest expense and special situation investing. If these expenses were excluded, the ratio of expenses to average net assets before fees waived and expenses absorbed would have been 6.30%; the ratio of expenses to average net assets after fees waived and expenses absorbed would have been 3.00%. 11 Includes dividends on securities sold short, interest expense and expenses from special situation investing. If these expenses were excluded, the ratio of net investment income to average net assets before fees waived and expenses absorbed would have been (5.65)%; the ratio of net investment income to average net assets after fees waived and expenses absorbed would have been (2.35)%. See accompanying Notes to Financial Statements. 13 Thesis Flexible Fund NOTES TO FINANCIAL STATEMENTS August 31, 2012 (Unaudited) Note 1 – Organization Thesis Flexible Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to provide long-term capital appreciation. The Fund commenced investment operations on March 1, 2010. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Options are valued at the last quoted sales price, if no sale was reported on that date, the last quoted bid price is used.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility. In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on affecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions. The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. 14 Thesis Flexible Fund NOTES TO FINANCIAL STATEMENTS - Continued August 31, 2012 (Unaudited) Transactions in written options contracts for the six months ended August 31, 2012 were as follows: Number of Contracts Premiums Received Outstanding at March 1, 2012 66 $ Options written Options closed ) ) Options expired - - Options exercised - - Outstanding at August 31, 2012 - $ - (c) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. (d) Special Situation Investing The Fund may seek to take positions in companies for the purpose of effecting changes in board composition, management, capital structure, or dividend policies, or in order to attempt to cause a company to pursue strategic transactions (such as mergers or spin-offs) or to make other changes in its business operations.The Fund may incur expenses related to such activist or special situation investing.There were no fees incurred related to special situation investing for the six months ended August 31, 2012. (e) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the company’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each fund or an alternative allocation method can be more appropriately made. 15 Thesis Flexible Fund NOTES TO FINANCIAL STATEMENTS - Continued August 31, 2012 (Unaudited) (f) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its net investment income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes.Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Fund. The Regulated Investment Company Modernization Act of 2010 (the "Act") was signed into law on December 22, 2010. The Act made changes to a number of the federal income and excise tax provisions impacting regulated investment companies ("RICs"), including simplification provisions on asset diversification and qualifying income tests, provisions aimed at preserving the character of the distributions made by the RIC and coordination of the income and excise tax distribution requirements, and provisions for allowing unlimited years carry forward for capital losses. In general, the provisions of the Act were effective for taxable years beginning after December 22,2010, the date of enactment. Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination. A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statements of Operations. The Income Tax Statement requires management of the Fund to analyze tax positions taken in the prior three open tax years, if any, and tax positions expected to be taken in the Fund’s current tax year, or expected to be taken in the Funds' 2012 tax returns, as defined by IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities. As of and during the six months ended august 31, 2012, the Fund did not have a liability for any unrecognized tax benefits. The Fund has no examination in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. (g) Distributions to Shareholders The Fund will make distributions of net investment income and capital gains, if any, at least annually.Distributions to shareholders are recorded on the ex-dividend date.The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. The character of distributions made during the year from net investment income or net realized gain may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain/(loss) items for financial statement and tax purposes.Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. Note 3 – Investment Advisory and Other Agreements The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Thesis Fund Management, LLC (the “Advisor”).Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 2.25% of the Fund’s average daily net assets.The Advisor has contractually agreed to waive its fee and, if necessary, to absorb other operating expenses in order to limit total annual operating expenses (excluding taxes, interest, brokerage commissions, dividend or interest expenses on short sales, acquired fund fees and expenses (as determined in accordance with Form N-1A) and expenses incurred in connection with any 16 Thesis Flexible Fund NOTES TO FINANCIAL STATEMENTS - Continued August 31, 2012 (Unaudited) merger or reorganization, or extraordinary expenses such as litigation expenses or expenses related to activist or special situation investing)to 3.00% of the Fund's average daily net assets until June 30, 2012. For the six months ended August 31, 2012, the Advisor waived all of its advisory fees and absorbed other expenses totaling $91,252.The Advisor may recover from the Fund fees and/or expenses previously waived and/or absorbed if the Fund’s expense ratio, including the recovered expenses, falls below any current expense limit.At August 31, 2012, the amount of these potentially recoverable expenses was $465,192.The Advisor is permitted to seek reimbursement from the Fund for a period three fiscal years following the fiscal year in which such reimbursements occurred.The Advisor may recapture a portion of the following amounts no later than February 28, of the years stated below: 2014: $ 2015: 2016: Grand Distribution Services, LLC (“GDS”) serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”), an affiliate of GDS, serves as the Fund’s fund accountant and co-administrator; and Mutual Fund Administration Corporation (“MFAC”) serves as the Fund’s other co-administrator. UMBFS also serves as the Fund’s transfer agent and UMB Bank, n.a. an affiliate of UMBFS, serves as the Fund’s custodian. For the period March 1, 2012 through August 31, 2012, there were no selling commissions retained by the Fund’s distributor. Certain trustees and officers of the Trust are employees of UMBFS or MFAC. The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators.For the six months ended August 31, 2012, the Fund’s allocated fees incurred for Trustees who are not affiliated with the Fund’s co-administrators are reported on the Statement of Operations. Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust.The Fund’s allocated fees incurred for CCO services for the six months ended August 31, 2012, are reported on the Statement of Operations. Note 4 – Federal Income Taxes At August 31, 2012, the cost of investments and proceeds from securities sold short, on a tax basis and gross unrealized appreciation and (depreciation) on investments and securities sold short for federal income tax purposes were as follows: Cost of investments $ Proceeds from securities sold short $ ) Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation on investments and securities sold short $ ) 17 Thesis Flexible Fund NOTES TO FINANCIAL STATEMENTS - Continued August 31, 2012 (Unaudited) The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. As of February 29, 2012, the components of accumulated earnings/(deficit) on a tax basis were as follows: Undistributed ordinary income $ - Undistributed long-term capital gains - Accumulated earnings - Accumulated capital and other losses ) Net unrealized depreciation on investments and foreign currency translations ) Total accumulated deficit $ ) The tax character of distributions paid during the year ended February 29, 2012, was as follows: Distributions paid from: Ordinary income $ Long-term capital gains - Total distributions $ Losses incurred after October 31 ("post-October" losses) within the taxable year are deemed to arise on the first day of the Fund's next taxable year.As of February 29, 2012, the Fund had $24,964 of post-October capital losses which are deferred until March 1, 2012 for tax purposes. As of February 29, 2012, the Fund had $397 of post-October currency losses, which are deferred until March 1, 2012 for tax purposes.Net currency losses incurred after October 31 and within the taxable year are deemed to arise on the first day of the Fund's next taxable year. Note 5 – Investment Transactions For the six months ended August 31, 2012, purchases and sales of investments, excluding short-term investments, were $6,248,653 and $5,815,143, respectively. Note 6 – Distribution Plan The Trust, on behalf of the Fund, has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act that allows the Fund to pay distribution fees for the sale and distribution of its shares.The Plan provides for the payment of distribution fees at the annual rate of up to 0.25% of average daily net assets, payable to the Advisor as the distribution coordinator. For the six months ended August 31, 2012, distribution fees incurred are disclosed on the Statement of Operations. Note 7 – Indemnifications In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, the Fund expects the risk of loss to be remote. 18 Thesis Flexible Fund NOTES TO FINANCIAL STATEMENTS - Continued August 31, 2012 (Unaudited) Note 8 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of August 31, 2012, in valuing the Fund’s assets carried at fair value: 19 Thesis Flexible Fund NOTES TO FINANCIAL STATEMENTS - Continued August 31, 2012 (Unaudited) Level 1 Level 22 Level 32 Total Assets Investments Common Stock1 $ $
